Citation Nr: 1215011	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to September 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2007, the appellant testified at a Board hearing at the RO.  In November 2007, the Board remanded the matter for additional evidentiary development.  

In an August 2009 decision, the Board, inter alia, denied service connection for a right knee disability.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 decision, the Court vacated that portion of the Board's August 2009 decision which denied service connection for a right knee disability and remanded the matter for additional evidentiary development and readjudication.  

In January 2012, the appellant's attorney filed a Motion for a 90-day Extension of Time to Obtain and Evaluate Additional Evidence.  The Board granted the motion later that month.  The appellant's attorney submitted additional argument in April 2012, but additional evidence was not received.  

In light of the Court's order, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a right knee disability.  He contends that his current right knee disability is causally related to an injury he sustained during his period of active duty.  

The exact nature of the right knee injury the appellant claims to have sustained in service has varied over the course of this appeal.  At his September 2007 Board hearing, for example, the appellant testified that he had "broken" his right leg in service in 1978.  See e.g. Transcript at page 7.  Later in the hearing, the appellant appeared to characterize his claimed in-service right knee injury as a tear of the right anterior cruciate ligament (ACL).  Id. at 9-10, 16.  The appellant's attorney has recently clarified that the appellant has never asserted that his "leg was ever actually broken."  See Appellant's Brief of February 2010 at page 4.  Thus, it appears that the appellant now claims that he sustained a torn right ACL in service.  

Regardless of the appellant's characterization of his claimed in-service injury, the Court has concluded that "there appears to be one notation in the [appellant's service medical records] as to a right knee injury."  Slip op. at page 11.  Specifically, the Court determined that "the record contains a May 16, 1978, clinical record, which reported 'effusion sighted r[ight] patella' and increased pain on palpation and on leg left of the medial and lateral meniscus regions and a limited range of motion."  See slip op. at footnote 2.  The Board is bound by the Court's interpretation of this evidence.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").  

In light of its conclusions, the Court has directed VA to obtain an impartial medical opinion on which to base its decision on the appellant's claim.  In procuring the opinion, the Court has indicated that VA is not precluded from asking the examining physician "whether there is any medical reason to accept or reject the proposition that had the appellant had a right knee injury in service, such injury could have lead [sic] to his current condition."  See slip op. at 11.  

In addition, the Board finds that the clinical evidence of record is currently incomplete.  In addition to his claimed in-service right knee injury, the record confirms that the appellant has sustained at least two significant post-service right knee injuries in connection with his employment as a stuntman and actor.  According to references in other clinical records, the appellant sustained an internal derangement of the right knee in November 1992 while working as a stuntman.  He underwent a right knee ACL repair in April 1993, performed by Frederick G. Nicola, M.D.  

The appellant again sustained a right knee injury in August 1995 while performing a fight scene in a rain forest.  He reported that after he slipped in the mud, his right knee buckled while he was being thrown counter clockwise.  He felt a snap in his right knee followed by immediate pain and swelling.  He reported again receiving treatment from Dr. Nicola following this injury, apparently including right knee surgery on April 10, 1996.  

A review of the record indicates that although Dr. Nicola provided a very brief summary of his treatment of the appellant, he has not yet provided any clinical records of this treatment despite requests from the RO.  Given the nature of the appellant's claim, clinical records from Dr. Nicola are highly relevant and adequate efforts to obtain them must be made.  See 38 U.S.C. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c) (2011) (discussing VA's duty to make reasonable efforts to obtain relevant records).  

In addition, the record indicates that the appellant filed claims for workers' compensation benefits in connection with the post-service right knee injuries he sustained as stuntman.  Records compiled in connection with these claims are potentially relevant in that they may provide a more complete picture regarding the origin of the appellant's current right knee disability.  Thus, reasonable efforts must be made to obtain these records.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the appellant, the RO should contact Frederick G. Nicola, M.D., and ask that he provide copies of complete clinical records of his treatment of the appellant for the period from November 1992 to the present.  

2.  After obtaining any necessary information and authorization from the appellant, the RO should contact the California Division of Workers' Compensation, or other appropriate repository of records, and request copies of records compiled in connection with the appellant's application for workers' compensation for industrial injuries sustained in November 1992 and August 1995.  

3.  After the above records are secured to the extent possible, the appellant should be scheduled for a VA medical examination, by a physician according to the Court's direction, for the purpose of obtaining an opinion as to the etiology of the appellant's current right knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  

After examining the appellant, considering his description of his claimed in-service right knee injury as well as the documentary evidence of record, including the May 16, 1978, clinical record identified by the Court, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current right knee disability identified on examination is causally related to the appellant's active service or any incident therein.  

In providing the requested opinion, the examiner should comment on whether there is any medical reason to accept or reject the proposition that had the appellant had a right knee injury in service, such injury could have led to his current condition.

Alternatively, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current right knee disability is causally related to or aggravated by his service-connected left knee disability.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided with a supplemental statement of the case and the appropriate opportunity to respond. 

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

